Citation Nr: 0909756	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of both wrists.

2.  Entitlement to service connection for disability of both 
hands and arms, to include bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1998.  She had a second, unverified period of 
service ending in August 1993.

This appeal arises from an August 1985 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in New York, New York.  

The veteran was scheduled for a travel Board hearing in 
December 2007, and was properly notified at her address of 
record, but failed to report at the scheduled time.  The 
Board deems her request for a Travel Board hearing as 
withdrawn.  38 C.F.R. § 20.702 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinion where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  A review 
of the claims folder reflects that the veteran was advised of 
the provisions of VCAA in a May 2005 letter from the RO.

It appears from a July 2007 statement by the RO in the 
veteran's claims folder that her service treatment records 
may have been misplaced at the RO, either by VA, or her 
service department representative.  However, upon a review of 
the record, it is unclear whether the veteran's service 
treatment records were ever procured from the National 
Personnel Records Center (NPRC) for association with the 
claims folder.  It is possible that the RO relied on copies 
of some service treatment records in adjudicating this claim.  
An attempt to verify the veteran's second period of service, 
and to procure service treatment records and post service 
medical records must be undertaken prior to adjudication of 
this claim.  

What the Board is able to glean from the copies of the 
service treatment records in the claims folder is that during 
service, the veteran had a multi-year history of numbness, 
pain and tingling in her hands and arms.  It appears that 
shortly after her discharge from service, she allegedly 
underwent bilateral carpal tunnel releases.  However, there 
are no records associated with the claims folder that would 
identify when or where the surgery was performed.  The 
available records may seem to be indicative of a neurological 
disorder that may have had its onset in service.  Further, it 
appears that the veteran now has degenerative joint disease 
of the wrists.  It is also unclear whether there is a 
relationship between the carpal tunnel surgery and the 
degenerative joint disease of the wrists.  At the very least, 
the veteran has scars of both wrists from the CTS surgery 
(see VA medical examination of July 2005), which may be 
considered a disability.

Because the record is incomplete, additional development is 
needed.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for degenerative 
joint disease of the wrists, or for 
disabilities of both hands and arms, to 
include bilateral carpal tunnel syndrome 
since August 1993.  Hospital records for 
the carpal tunnel releases would be 
helpful.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.

4.  The RO should make an attempt to 
secure the veteran's complete service 
medical records, including inpatient and 
outpatient treatment, through official 
channels, including the NPRC, and any 
other official source.  All records 
obtained are to be associated with the 
claims folder.

5.  Following completion of the above-
listed items, a VA 
orthopaedic/neurological examination of 
the veteran should be conducted to 
ascertain the etiology and severity of 
the disabilities of the hands, wrists, 
and arms.  All indicated tests and 
studies are to be performed, and a 
comprehensive medical history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  

Following a review of the claims folder, 
examination of the veteran, and applying 
sound medical principles, the physician 
is requested to opine whether any current 
disabilities of the hands, wrists, and 
arms, including CTS, had their onset in 
service.  The examiner should also 
indicate whether degenerative joint 
disease of the wrists is the result of 
any disability that began in service, or 
is aggravated by a disability of the 
hands, wrists, and arms that began in 
service.  The examiner is requested to 
comment on the June 2007 medical 
statement submitted by the veteran's 
representative.  Adequate reasons and 
bases are to be included with any opinion 
rendered.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




